AFFIRM; and Opinion Filed October 21, 2016.




                                         S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00746-CR

                     EX PARTE DOUGLAS ARTHUR MCCORMICK

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-81830-2015

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Fillmore, and Justice Brown
                                   Opinion by Justice Brown
       Douglas Arthur McCormick is charged with the offense of online impersonation. The

indictment alleged that appellant intentionally and knowingly used T.M.J’s name or persona to

create a web page, without obtaining T.M.J’s consent, and with the intent to harm, defraud,

intimidate, or threaten T.M.J. See TEX. PENAL CODE ANN. § 33.07(a) (West Supp. 2016).

Appellant filed a pretrial application for writ of habeas corpus challenging the constitutionality

of section 33.07(a). The trial court denied relief on appellant’s application after a hearing. In

three issues, appellant contends section 33.07(a) is facially unconstitutional because it is: (1)

overbroad in violation of the First Amendment; (2) too vague to satisfy the Fifth and Fourteenth

Amendments; and (3) violates the Dormant Commerce Clause.

       In his first issue, appellant contends section 33.07(a) is facially unconstitutional under the

First Amendment because it is overbroad, restricts a substantial amount of protected speech

based on the content of the speech, and cannot pass the strict scrutiny test. In his second issue,
appellant argues the statute is facially unconstitutional for vagueness. He specifically challenges

the statute’s use of an “all encompassing ‘harm’ standard,” and argues that the definition fails to

provide persons of ordinary intelligence with fair notice of what the statute prohibits and

authorizes or encourages seriously discriminatory enforcement. In his third issue, appellant

argues the statute violates the Dormant Commerce Clause because it unduly burdens interstate

commerce by attempting to place regulations on Internet users everywhere.

       We have recently decided these exact issues in a similar case. See Ex parte Bradshaw,

No. 05-16-00570-CR, 2016 WL 4443714, at *6 (Tex. App.—Dallas Aug. 23, 2016, no pet. h.).

In that case, the appellant used the persona of another, without that person’s consent, to establish

multiple online profiles containing identifying personal information, including the victim’s cell

phone number, and to post or send one or more messages on an Internet website with the intent

to harm the victim. Id. We concluded that section 33.07(a) was not overbroad or vague and did

not violate the Dormant Commerce Clause. Id.; see also State v. Stubbs, No. 14-15-00510-CR,

2016 WL 4217837, at *1–13 (Tex. App.—Houston [14th Dist.] Aug. 9, 2016, no pet. h.).

Accordingly, we overrule appellant’s three issues.

       We affirm the trial court’s order denying relief on appellant’s pretrial application for writ

of habeas corpus.




                                                      /Ada Brown/
                                                      ADA BROWN
                                                      JUSTICE
Do Not Publish
TEX. R. APP. P. 47

160746F.U05




                                                –2–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

EX PARTE DOUGLAS ARTHUR                               On Appeal from the 416th Judicial District
MCCORMICK                                             Court, Collin County, Texas
                                                      Trial Court Cause No. 416-81830-2015.
No. 05-16-00746-CR                                    Opinion delivered by Justice brown, Chief
                                                      Justice Wright and Justice Fillmore
                                                      participating.

        Based on the Court’s opinion of this date, the trial court’s order denying the relief sought
by the pretrial application for writ of habeas corpus is AFFIRMED.



Judgment entered this 21st day of October, 2016.




                                                –3–